DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
	Acknowledgment is made of Amendment filed June 2, 2022.  Claims 1-5, 12 and 17-19 are amended.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, Applicant recites in lines 2-3 that the first surface has “a plurality of parallel, abutting grooves arranged in a first groove pattern” (emphasis added).  Upon review of Applicant’s disclosure as originally filed, Examiner does not find support for the recitation that the first surface 20 have a plurality of abutting grooves 22 in a first groove pattern.  As illustrated in at least Figures 1 and 2C, there is a clear space or gap between the plurality of parallel grooves 22 formed in the first surface 20.  Moreover, the present specification does not appear to teach that the grooves 22 abut one another.  Rather, page 6, lines 8-9 of the present specification recites that “It is also noted that the grooves 22,32 can be situated with portions 14 fully abutting each other, or even overlapping one another” (emphasis added).  In other words, it is the portions 14 which form the different surfaces 20,30 that can abut each other or even overlap (see Figure 1 which illustrates two portions 14 abutting one another), not the respective grooves 22,32 within these surfaces 20,30 that abut each other.  Accordingly, Examiner respectfully submits that the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention.
Similarly, Applicant recites in lines 4-5 that the second surface has “a plurality of parallel, abutting grooves arranged in a second groove pattern” (emphasis added).  Upon review of Applicant’s disclosure as originally filed, Examiner does not find support for the recitation that the second surface 30 have a plurality of abutting grooves 32 in a second groove pattern.  As illustrated in at least Figures 1 and 2D, there is a clear space or gap between the plurality of parallel grooves 32 formed in the second surface 30.  Moreover, the present specification does not appear to teach that the grooves 32 abut one another.  Rather, page 6, lines 8-9 of the present specification recites that “It is also noted that the grooves 22,32 can be situated with portions 14 fully abutting each other, or even overlapping one another” (emphasis added).  In other words, it is the portions 14 which form the different surfaces 20,30 that can abut each other or even overlap (see Figure 1 which illustrates two portions 14 abutting one another), not the respective grooves 22,32 within these surfaces 20,30 that abut each other.  Accordingly, Examiner respectfully submits that the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention.  Claims 2-11 are rejected under this provision based on their dependency on claim 1.
Regarding claim 17, Applicant recites in lines 3-4 that the first surface has “a plurality of parallel, abutting grooves therein, wherein the plurality of parallel, abutting grooves are arranged in a first groove pattern” (emphasis added).  Upon review of Applicant’s disclosure as originally filed, Examiner does not find support for the recitation that the first surface 20 have a plurality of abutting grooves 22 in a first groove pattern.  As illustrated in at least Figures 1 and 2C, there is a clear space or gap between the plurality of parallel grooves 22 formed in the first surface 20.  Moreover, the present specification does not appear to teach that the grooves 22 abut one another.  Rather, page 6, lines 8-9 of the present specification recites that “It is also noted that the grooves 22,32 can be situated with portions 14 fully abutting each other, or even overlapping one another” (emphasis added).  In other words, it is the portions 14 which form the different surfaces 20,30 that can abut each other or even overlap (see Figure 1 which illustrates two portions 14 abutting one another), not the respective grooves 22,32 within these surfaces 20,30 that abut each other.  Accordingly, Examiner respectfully submits that the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention.
Similarly, Applicant recites in lines 5-6 that the second surface has “a plurality of parallel, abutting grooves therein, wherein the plurality of parallel, abutting grooves are arranged in a second groove pattern” (emphasis added).  Upon review of Applicant’s disclosure as originally filed, Examiner does not find support for the recitation that the second surface 30 have a plurality of abutting grooves 32 in a second groove pattern.  As illustrated in at least Figures 1 and 2D, there is a clear space or gap between the plurality of parallel grooves 32 formed in the second surface 30.  Moreover, the present specification does not appear to teach that the grooves 32 abut one another.  Rather, page 6, lines 8-9 of the present specification recites that “It is also noted that the grooves 22,32 can be situated with portions 14 fully abutting each other, or even overlapping one another” (emphasis added).  In other words, it is the portions 14 which form the different surfaces 20,30 that can abut each other or even overlap (see Figure 1 which illustrates two portions 14 abutting one another), not the respective grooves 22,32 within these surfaces 20,30 that abut each other.  Accordingly, Examiner respectfully submits that the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention.  Claims 18-20 are rejected under this provision based on their dependency on claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-10, 12-15, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takayama (US 2015/0062916).
Regarding claim 1, Takayama discloses a light reflection apparatus with groove surfaces comprising: a first surface (see Fig. 11 and surface of 64a to the far left having reflecting prisms 16 with grooves therebetween) having a plurality of parallel, abutting grooves arranged in a first groove pattern; a second surface (see Fig. 11 and surface of 64a to the far right having reflecting prisms 16 with grooves therebetween) having a plurality of parallel, abutting grooves arranged in a second groove pattern, the first surface being distinct from the second surface such that the first groove pattern is in a different location from the second groove pattern, and the plurality of grooves in the second surface having at least one of: a different angular shape than the plurality of grooves in the first surface (see Fig. 11, the grooves on the second surface (right side) have surfaces 16a,16b reversed relative to the grooves on first surface (left side)); a different size than the plurality of grooves in the first surface; a different angular orientation than the plurality of grooves in the first surface (again, see Fig. 11, the grooves on the second surface (right side) have surfaces 16a,16b reversed relative to the grooves on first surface (left side)); or a different unit density than the plurality of grooves in the first surface; and at least one light source 12 emitting light on the first and second surfaces, wherein as an orientation between the emitted light to the first and second surfaces changes by either moving the first and second surfaces or moving the at least one light source, the plurality of grooves in the first surface reflects the emitted light independently of the plurality of grooves in the second surface (see particularly Figure 11 and paragraphs [0135]-[0138]; see generally Figures 1-10 and paragraphs [0041]-[0134])).  
Regarding claims 2-5, Examiner notes that these claims are dependent on claim 1, and claim 1 specifically provides in line 4 that the plurality of grooves in the second surface has “at least one of” language followed by a list of four options.  Thus, there is no requirement that one particular option be chosen (the recitation “when” is still an optional recitation), thus any further limiting of these options as done in claims 2-5 is not required or positively claimed.  Accordingly, these claims carry no patentable weight.  Examiner notes however, that at a minimum, the further limiting of the different angular shape and angular orientation as set forth in claims 2 and 4 is satisfied by the grooves in Takayama (see at least Figure 11).
Regarding claim 6, the apparatus in Takayama further comprises a substantially planar plate 64 wherein the first and second surfaces are mounted to the substantially planar plate (see at least Figure 11).  
Regarding claim 9, the first and second surfaces in Takayama comprise segmented portions within a scintillation path, wherein reflection of the mitted light moves along the scintillation path (see at least Figures 11).  
Regarding claim 10, the at least one light source 12 in Takayama is moved relative to the first and second surfaces which remain stationary (see at least Figure 11).
Regarding claim 12, Takayama discloses an apparatus for reflecting light with groove surface, the apparatus comprising: a surface 64a having a plurality of grooves therein, the surface formed from a material, wherein the plurality of grooves within the surface are formed by removing portions of the material from the surface; wherein each of the plurality of grooves has two planar sidewalls (at least 16a,16b) which meet at a vertex (see Fig. 11); and at least one light source 12 emitting light on the surface, wherein as an orientation between the emitted light to the surface changes by either moving the surface or moving the at least one light source, the plurality of grooves in the surface reflects the emitted light in varying directions (see particularly Figure 11 and paragraphs [0135]-[0138]; see generally Figures 1-10 and paragraphs [0041]-[0134])).  
Regarding claim 13, the apparatus in Takayama further comprises a substantially planar plate 64, wherein the surface is mounted to the substantially planar plate (see at least Figure 11).  
Regarding claim 14, the substantially planar plate in Kurosaki is supported by a mounting device (at least 273) (see at least Figures 4A-5B and paragraphs [0058]-[0067]).
Regarding claim 15, the mounting device 273 in Kurosaki is rotatable, whereby rotation of the mounting device causes the substantially planar plate and the first and second surfaces thereon to move in a rotational path (see at least Figures 4A-5B and paragraphs [0058]-[0061]).
Regarding claim 17, Takayama discloses a method of reflecting light with a groove surface, the method comprising: providing a first surface (see Fig. 11 and surface of 64a to the far left having reflecting prisms 16 with grooves therebetween) having a plurality of parallel, abutting grooves therein, wherein the plurality of parallel, abutting grooves are arranged in a first groove pattern; providing a second surface (see Fig. 11 and surface of 64a to the far right having reflecting prisms 16 with grooves therebetween) having a plurality of parallel, abutting grooves therein, wherein the plurality of parallel, abutting grooves are arranged in a second groove pattern, wherein the first surface is distinct from the second surface such that the first groove pattern is in a different location from the second groove pattern, and wherein the plurality of grooves in the second surface has at least one of: a different angular shape than the plurality of grooves in the first surface; a different size than the plurality of grooves in the first surface; a different angular orientation than the plurality of grooves in the first surface; or a different unit density than the plurality of grooves in the first surface; changing an orientation between the light to the first and second surfaces by either moving the first and second surfaces or moving the at least one light source; and reflecting the light from the plurality of grooves in the first surface independently of reflecting the light from the plurality of grooves in the second surface (see particularly Figure 11 and paragraphs [0135]-[0138]; see generally Figures 1-10 and paragraphs [0041]-[0134])).  
Regarding claim 19, reflecting the light from the quantity of grooves in the first surface independently of reflecting the light from the quantity of grooves in the second surface in Takayama further comprises reflecting the light along a scintillation path (see at least Figure 11 and paragraphs [0135]-[0138]).  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takayama (US 2015/0062916).
Regarding claims 7 and 14, Takayama does not specifically teach that the substantially planar plate 64 be supported by a mounting device.  However, mounting devices are common in the art (Official Notice), and it would have been obvious to one of ordinary skill in the art the time the invention was made to provide a mounting device for the planar plate 64 in Takayama in order to maintain the proper optical distance between light source 12 and plate 64 and prevent damage to the light source 12.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed June 2, 2022 with respect to the rejections in the previous Office Action have been considered but are moot based on the new grounds of rejection set forth above, said new grounds of rejection being necessitated by Applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875